Title: From George Washington to John Hancock, 1 September 1777
From: Washington, George
To: Hancock, John



Sir
Wilmington [Del.] 1 Septr 1777.

At half after Twelve OClock, I was honored with Your’s of this Morning, with Its several Inclosures. I shall make inquiry, respecting the Workmen in the Militia and will order All to be detached, that can be spared.
The Intelligence from the Northward is very interesting, and, I hope, will be succeeded by Other fortunate Events. I am sorry Genl Arnold did not arrive sooner; If he had, it is probable, the Enemy would have suffered considerably in their retreat. I flatter myself, that we shall have nothing more to apprehend in that Quarter this Campaign, and that the disgrace and dissappointment they have met with, will produce a favourable change in the dispositions of the Indians. I have the Honor to be Sir Yr Most Obedt sert

Go: Washington



P.S. You will be pleased to send the Letter for Colo. Hughes by the Eastern post Tomorrow.

